ROSSMAN, J.,
dissenting.
Alimony is alimony. Why is the majority trying to avoid the obvious? The award of “lump sum alimony” payable in monthly installments from husband to wife clearly is spousal support and not a property settlement distribution. Because I believe that the trial judge correctly decided the issue, I dissent.
The majority points out that labels are not dis-positive in this regard but that the controlling issue is the nature and purpose of the award. In examining that issue, this court has tended to conclude that an award is spousal support when the following factors are present: (1) it is labeled spousal *713support; (2) it provides for monthly payments; (3) no interest accrues on the unpaid balance; (4) the obligation does not survive husband’s death; (5) husband has claimed the amounts paid as deductions for tax purposes; and (6) spousal support would have been appropriate in the particular case. Esler and Esler, 66 Or App 452, 673 P2d 1386 (1984); see also Dealy and Dealy, 25 Or App 603, 549 P2d 1285 (1976).
Under the six-factor analysis, it is apparent that the lump sum award is spousal support. (1) The award was labeled as “alimony,” which I would regard as a clear indication of the trial judge’s intent. It is interesting to note that, during the preparation of the decree, husband’s lawyer also perceived the “alimony” award as spousal support, as is evidenced by his statement in a letter to the court: “* * * [I]t is obvious from the Court’s opinion that this award is intended as alimony and not as a distribution of property.” (2) The decree provides for monthly payments of at least $500 per month. (The $36,000 lid on that award is not controlling; once we decide that it is spousal support, the lid, like every other aspect of the spousal support award, would be modifiable.) (3) The decree did not provide for the accrual of interest on the unpaid balance of the lump sum award. (4) There is no provision in the decree for the lump sum award to terminate on husband’s death. However, I do not believe that the latter omission should have overpowering significance in this case, given that the decree was silent also with respect to the effect of husband’s death on its other provisions. (5) Husband has claimed the lump sum award payments of $500 per month as deductions for income tax purposes. Although I concede that there is case law which appears to sanction such fiscal manuevering, I find it disturbing how easily husband talks out of both sides of his mouth. For tax purposes, he willingly labels the payments as spousal support. Yet he takes the opposite approach in this proceeding. By accepting the benefits of classifying the award as spousal support, should he not be bound by the costs as well? (6) Spousal support clearly would have been appropriate for more than the original five years. This was a 23-year marriage. Husband was the primary income earner. It would have been quite logical, based on the evidence, for the court to have structured the decree so that the spousal support payments would decrease after five years, at which time wife would have *714been more economically self-sufficient. That appears to be what it attempted to accomplish.
On the basis of all of the above, I would hold the award to be spousal support. Thus, it becomes necessary for me to deal with the second aspect of this case: whether there was a change of circumstances sufficient to justify a modification. (Obviously, because the majority concludes that the lump sum award was property distribution, it does not need to reach this issue.)
My review of the record convinces me that wife clearly has demonstrated a change of circumstances. Although she had sought retraining in the real estate field, she has suffered from serious health problems since the divorce, and they have impaired her ability to hold anything other than part-time housecleaning jobs. Her income at present is approximately $35.00 per week. In fact, the most that she has been able to earn in any single year since the divorce was $5,012 in 1979. She has been forced to rely on her savings, which have dwindled from $16,000 to less than $5,000. On the other hand, husband’s yearly income, which was $74,000 in the year of the dissolution, has consistently increased, topping $205,000 in 1982. His net worth is nearly $700,000.
The circumstances of this case support holding that the lump sum award was spousal support. Five of the six factors discussed in Esler are present in this case. Moreover, wife has clearly demonstrated a significant change of circumstances. Accordingly, I would affirm.